UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2233


KEVIN C. JEFFERSON,

                Plaintiff - Appellant,

          v.

REGAL CINEMAS, INC., trading as Southpark 16,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:10-cv-00166-MHL)


Submitted:   May 26, 2011                     Decided:   May 31, 2011


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


C. James Williams, III, BURNETT & WILLIAMS, Midlothian,
Virginia, for Appellant.   Timothy S. Brunick, CLARKE, DOLPH,
RAPAPORT, HULL, BRUNICK & GARRIOTT, PLC, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin     C.    Jefferson       appeals       the   magistrate     judge’s

order granting Defendant’s motion for summary judgment in his

civil       action. *     We     have       reviewed    the    record     and    find    no

reversible error.             Accordingly, we affirm for the reasons stated

by the district court.                 See Jefferson v. Regal Cinemas, Inc.,

No. 3:10-cv-00166-MHL (E.D. Va. Oct. 4, 2010).                         We dispense with

oral       argument     because       the    facts     and    legal    contentions      are

adequately       presented       in    the    materials       before    the     court   and

argument would not aid the decisional process.



                                                                                 AFFIRMED




       *
       This case was decided by a magistrate judge with the
parties’ consent pursuant to 28 U.S.C. § 636(c) (2006).



                                               2